On Petition for Rehearing
GOODWYN, Justice.
Argument is now made that the trial court erred in its finding of fact that the property was not the homestead of the Eddlemans. The import of the insistence is that if the property was their homestead, it could not be alienated without compliance with Code 1940, Tit. 7, § 626; that the requirements of this statute were not met and that, therefore, the transaction with the Cades was wholly ineffectual to bind the Eddlemans. While the assignment of error presenting the question was set out in appellants’ brief there was no discussion of it. In that situation we considered the point as waived. Morgan County v. Hill, 257 Ala. 658, 659, 60 So.2d 838; Alabama Power Co. v. Thompson, 250 Ala. 7, 10, 32 So.2d 795, 9 A.L.R.2d 974.
 The trial court’s finding was that the Eddlemans had “abandoned said property as a homestead by moving to Detroit, Michigan, as a permanent place of domicile”. The question of abandonment was one of fact, and we think the finding in that respect was well sustained by the proof taken orally before the trial judge. To be sure, we cannot say that the finding was “plainly and palpably wrong or against the great preponderance of the evidence.” Lucas v. Lucas, 258 Ala. 515, 519, 520, 64 So.2d 70, supra; Spruiell v. Stanford, 258 Ala. 212, 216, 61 So.2d 758, supra.
Opinion extended and application overruled.
LIVINGSTON, C. J., and SIMPSON and MERRILL, JJ., concur.